Since I find the more appropriate order to be a dismissal of this appeal, I cannot concur in the judgment of affirmance.
If defendant be correct and the March 25, 1983 "half-sheet" entry does not constitute a proper entry of judgment, a Civ. R. 60(B) motion does not create an appealable order. Thus, if the "half-sheet" entry is not the proper entry of judgment, there is no appealable order and no judgment; that is, the trial court has not yet entered judgment upon the jury verdict.
On the other hand, if the March 25, 1983 "half-sheet" entry does constitute a judgment, as the trial court contends, the appeal is not timely, and the filing of a Civ. R. 60(B) motion cannot extend the time for appeal. Even assuming the trial court could vacate such judgment as in Steadley v. Montanya (1981),67 Ohio St.2d 297 [21 O.O.3d 187], no abuse of discretion has been demonstrated by the refusal to do so. Franklin County Municipal Court Rule 12.06 does call for initial preparation of the entry by the parties as does M.C.Sup. R. 7, but both require preparation of the entry by the court if the parties fail to act, Local Rule 12.06 after fifteen days, and the M.C. Sup. R. 7 after thirty days. Civ. R. 58 places responsibility for the judgment entry upon the court. If counsel were familiar with Local Rule 12.06, he should also have been familiar with Local Rule 9.06
upon which the trial court relied.
The problem here stems in large part from the trial court's adherence to the nineteenth-century procedure inherited from justices of the peace of handwriting entries on a so-called "half-sheet," in this instance upon a file folder. Unfortunately, this practice was approved by the Supreme Court in Hower Corp. v.Vance (1945), 144 Ohio St. 443 [30 O.O. 38], as being consistent with former G.C. 11604. The problems and fears stated by the dissent in that case are compounded by the present-day multitudinous litigation. Cf. Lima v. Elliott (1964), 6 Ohio App.2d 243
[35 O.O.2d 427]. Even though different statutes and rules are applicable today, it would not be appropriate for this court, an intermediate appellate court, to overrule or modify Hower.
Hopefully, however, the Supreme Court will take action either by modifying Hower, supra, or adopting an appropriate superintendency rule and abolish this antiquated practice of handwriting judgment entries on file folders under the guise of a "half-sheet" procedure, which most municipal courts have abolished by their own volition. *Page 141